DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 02, 2021.
Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, inasmuch as the acid anhydride is added “after completion of the reaction” of the Pa- and Pb-based reactants, it is unclear how the acid anhydride reacts with the resultant Y-branched polymer of formula (I).  That is, it is unclear how the added acid anhydride reacts with the terminal carboxyl group of the polymer of formula (I). 
In claims 2-4 and 7, the new recitation “at least one of the followings” is awkward and confusing.
In claims 2-4 and 7, if the provisos are meant to be alternatives, it is unclear whether the disjunctive “or” before the last proviso is intended.
2CH2SCH3- and -CH2SH groups define the newly-defined R3 group per claim 1. 
In claim 8, if X2 is -CH2- or -CH(CH3)-, would R3 be limited to H or CH3?  
Response to Arguments
Applicant's arguments filed November 12, 2021 have been fully considered but they are not persuasive. 
Applicants’ argument that the added acid anhydride reacts with the -NH- in mPEG-Gly is not well taken.  The Y-branched polymer of formula (I) does not contain a -NH- group.  Only the Pa-X1-NH-X2-COOH reactant contains a -NH- group. There is, however, no indication that residual Pa-X1-NH-X2-COOH reactant remains “after completion of the reaction” of the Pa-X1-NH-X2-COOH and Pb-X3-CO-F reactants.  That is, it is not apparent that the reaction step (line 2) engenders a Y-branched polymer of formula (I) and residual Pa-X1-NH-X2-COOH reactant, which reactant would then react with the added acid anhydride.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765